Citation Nr: 0719558	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  00-23 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The veteran served on active duty from October 1961 to 
October 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for a low 
back disability.  The veteran subsequently initiated and 
perfected an appeal of this determination.  

This appeal was initially presented to the Board in May 2003, 
and again in August 2004; on each occasion, it was remanded 
for additional development.  In December 2006, this issue was 
sent for a Veterans Health Administration (VHA) medical 
opinion.  

The veteran has also perfected an appeal of his service 
connection claim for a left ankle disability.  However, in an 
October 2005 rating decision, the veteran was granted service 
connection for degenerative ossifications and spurring of the 
left ankle.  Because the veteran was awarded service 
connection for this disability, this issue is no longer on 
appeal before the Board.  See generally Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 
1030 (Fed. Cir. 1997).


FINDING OF FACT

Competent evidence has been presented establishing that the 
veteran's degenerative disc disease of the lumbosacral spine, 
status post laminectomy, had its onset during active military 
service.  


CONCLUSION OF LAW

Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine, status post laminectomy is 
warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for a low back 
disability.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  Service 
connection may also be awarded for certain disabilities, such 
as arthritis, which manifest to a compensable degree within a 
statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 
1113, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2006).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

Review of the veteran's service medical records indicate he 
had no disability of the low back at the time he was examined 
and accepted for military service in September 1961.  
However, he began seeking treatment for low back pain on 
several occasions during military service, beginning in 
November 1964, when he reported a three year history of low 
back pain.  A questionable mild low back strain was 
diagnosed.  Thereafter, he sought treatment in December 1964, 
May 1965, June 1965, September 1965, October 1965, and 
December 1965.  When seeking treatment in June 1965, he 
stated he initially injured his low back in 1962, while 
lifting a heavy weight.  Also, in June 1965 he reported that 
the back pain seemed to be radiating down both legs.  He was 
seen in the physical therapy clinic in June 1965 for low back 
pain.  His case was eventually presented to a military 
Medical Board in January 1966.  According to the January 1966 
Board report found physical examination to be within normal 
limits, with no evidence of scoliosis or tilt of the 
lumbosacral spine.  Subjective tenderness was present at L3-
4, but no spasm or palpable mass.  No sciatic nerve 
tenderness was seen, and range of motion was within normal 
limits.  Reflexes and muscle strength were also normal, as 
were spinal x-rays.  The veteran was found fit for duty, with 
a diagnosis of mild fibromyositis lumbar musculature.  No 
disability of the low back was noted on service separation 
medical examination in February 1966.  

The veteran has alleged that upon initially injuring his low 
back in service, he was hospitalized for 30 days.  However, 
such treatment has yet to be verified within his service 
medical records.  It also appears that both VA examiners 
relied, in part, on the veteran's report of a back injury 
carrying a heavy pack and reported subsequent hospitalization 
for such.  However, the Board notes that the veteran's 
service medical records, while documenting numerous ongoing 
complaints of low back symptomatology, do not show any such 
injury.  In fact, in the veteran's service medical records, 
he reported that he had initially injured his low back 
lifting a weight in 1962.  Nevertheless, the veteran's 
service medical records do document numerous instances 
relating to ongoing low back pain complaints while the 
veteran was on active duty.  

Post-service, the veteran did not seek service connection for 
a low back disability for many years.  However, in September 
1993, he injured his low back in an on-the-job accident.  
Following this incident, the veteran reported significant low 
back pain which radiated into his left lower extremity; 
however, he did report that he had no previous problems with 
his lower back.  Degenerative disc disease of the lumbosacral 
spine was diagnosed at that time, and the veteran sought 
treatment for his low back pain on a frequent basis 
thereafter.  In August 1994, he underwent surgical repair of 
his low back, including a laminectomy, diskectomy, and 
removal of herniated disk fragments.  He discontinued 
employment in 1995 secondary to his low back pain.  

On a March 1996 private neurological examination, the 
examiner noted that neurologic examination revealed a left S1 
radiculopathy.  The examiner stated that the veteran had a 
history of being status post surgery for spinal stenosis as 
well as disc disease, and that it was hard to say what role 
the original accident played in the veteran's disease 
processes since by and large everything that was seen there 
was degenerative.  He stated further, that the most marked 
disc change at L2-L3 did not appear to play a role in terms 
of causing compressive radiculopathy so it was difficult to 
say when it even occurred.  

In a May 1996 letter to the veteran's attorney for what 
appears to be a non-VA related workers' compensation 
disability claim, I.J.C., M.D., noted the veteran's September 
1993 injury while riding on the back of a recycling truck 
when a school bus mirror hit him on the right buttock after 
which he fell to ground and noted pain in the low back and 
left lower extremity.  Notably, Dr. I.J.C. reported that he 
had reviewed November 1993 EMG and nerve conduction studies 
completed following the incident as well as a March 1994 MRI.  
He stated that the March 1994 MRI was difficult to read 
accurately, but that on the sagittal view, degenerative 
spurring with underlying disc protrusion was seen at multiple 
levels.  He stated that "[t]hese, of course, do not 
represent new soft acute disc herniations, but simply old 
degenerative arthritis and degenerative disc disease with 
underlying disc herniation.  Dr. I.J.C. also stated that as a 
result of the episode of September 28, 1993, the veteran 
incurred a lumbar sprain with a radicular component causing 
radiating pain, left lower extremity.  He indicated that the 
veteran also presented, of course, with significant and 
severe degenerative arthritis and degenerative disc disease 
with spinal stenosis, "all of which anteceded the episode of 
September 28 1993 and was not caused thereby."  He did note 
that the veteran emphatically stated that prior to the 
September 1993 incident, he never had radiating pain to the 
extremities so that one had to presume that some of the 
radiating pain complaints were caused by the September 1993 
incident, but stated further that "obviously, much, if not 
most of the veteran's pathology was on the basis of 
preexisting degenerative arthritis and degenerative disc 
disease and spinal stenosis."  

Due to the veteran having both reported low back pain during 
service, and been involved in a post-service accident 
injuring his low back, a VA medical examination was afforded 
him in December 2004.  After examining the veteran and 
reviewing the claims file, a VA examiner determined it was 
less likely than not a current low back disability was 
related to an in-service disease or injury.  He stated that 
it was more likely that the veteran's degenerative changes of 
the low back were associated with the 1993 accident.  The 
examiner explained that the veteran's back became unstable 
following the accident and required subsequent laminectomy in 
1995.  Also, there was a questionable finding of spinal 
stenosis upon x-ray report.  The examiner stated further, 
that a back strain would not cause a degenerative condition 
like the veteran's condition, and also, multi-level 
degenerative disc disease would be unlikely caused by a 
single episode of overexertion back strain.  

The examiner made no comments regarding the multiple 
complaints of low back pain in service, nor regarding Dr. 
I.J.C.'s findings in 1996 that the veteran's degenerative 
changes in the lower back as well as the spinal stenosis 
anteceded the 1993 accident.  Since this opinion appeared to 
fail to consider other relevant factors in the veteran's 
medical history, including medical findings suggesting a low 
back disability prior to his September 1993 accident, in 
December 2006 the veteran's appeal was sent for another 
medical opinion.  In January 2007, the veteran's file was 
reviewed by a VA physician.  This VA examiner first 
determined that a current diagnosis of degenerative disc 
disease, with history of a laminectomy, of the lumbosacral 
spine was warranted.  Next, the examiner reviewed the 
veteran's medical history, including his service medical 
records, and concluded it was "as likely as not that the 
[low back disability] had [its] clinical onset starting with 
the in-service incident."  Although the examiner referenced 
an inservice injury in which the veteran was hospitalized for 
30 days, again, a fact not established in the record, the 
doctor did note that the veteran sought treatment for his low 
back on many occasions during service, suggesting onset of a 
chronic disability, and not just an acute and transitory 
injury.  The examiner stated that the clinical condition of 
degenerative disc disease associated with service back 
symptomatology had progressively gotten worse on the basis of 
time lapse in that 30 years had passed between presentation 
of the initial complaints and more recently which the 
examiner characterized as enough time to develop gradual 
degenerative changes in the spine.  The examiner stated 
further, that the 1993 work accident initiated more back 
symptoms with left leg pain.  The examiner noted that no 
significant x-rays or other supportive tests were done until 
after the 1993 accident.  Thus, when the veteran was injured 
post-service in 1993, he was essentially aggravating a pre-
existing injury.  Essentially, this opinion is in accord with 
the statements of Dr. I.J.C. that the veteran's degenerative 
changes of the low back were present prior to the veteran's 
1993 accident.

After reviewing all medical evidence of record, including 
both the December 2004 VA examination report and the January 
2007 VA medical opinion, the Board finds the evidence to be 
in relative equipoise.  In such situations, the benefit of 
the doubt must be afforded the claimant, and thus, service 
connection for degenerative disc disease of the lumbosacral 
spine, with history of laminectomy, is warranted.  

The Board finds that in light of the favorable decision this 
date, a discussion of the provisions of the Veterans Claims 
Assistance Act of 2000 is unnecessary.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).


ORDER

Service connection for degenerative disc disease, status post 
laminectomy, of the lumbosacral spine is granted.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


